Name: COMMISSION REGULATION (EC) No 1036/95 of 8 May 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  prices;  plant product;  trade
 Date Published: nan

 Official Journal of the European Communities No L 105/319 . 5. 95 1 EN COMMISSION REGULATION (EC) No 1036/95 of 8 May 1995 establishing the standard import values for determining die entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994, on detailed rules for the application of the import arrangements for fruit and vegetables ('), as amended by Regulation (EC) No 553/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the units of account on the conversion rates to be applied with the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1995. For the Commission Franz FISCHLER Member of the Commission \ (&gt;) OJ No L 337, 24. 12. 1994, p. 66 . 0 OJ No L 56, 14. 3 . 1995, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 105/32 i EN I Official Journal of the European Communities 9 . 5. 95 ANNEX to the Commission Regulation of 8 May 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard importvalue 0702 00 25 0707 00 20 0709 90 75 052 060 204 212 624 999 052 053 060 066 068 204 624 999 052 204 624 999 86,9 80,2 50,9 117,9 88,9 85,0 47,2 166,9 39,2 75.0 64,5 49.1 207,3 92,7 129,7 77,5 196,3 134,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999' stands for 'of other origin.'